              Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 1 of 13




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 PharMerica Mountain, LLC d/b/a                          Case No.: 2:20-cv-00732-JAD-EJY
   PharMerica,
 4
         Plaintiff                                              Order Granting in Part
 5                                                            Motion for Default Judgment
   v.
 6                                                                     [ECF No. 18]
   RCSRP Corporation d/b/a Desert Hills Post-
 7 Acute & Rehabilitation Center, and MMMT
   Corporation,
 8
         Defendants
 9

10             Plaintiff PharMerica Mountain, LLC contracted with defendants RCSRP Corporation and

11 MMMT Corporation to provide pharmacy-related goods and services for the residents of a

12 skilled nursing facility that the defendants owned and operated. 1 It claims that the defendants

13 failed to pay as required under the agreements, leaving an overdue balance of $216,009.47. 2

14 PharMerica sues to collect that amount, plus prejudgment interest and attorneys’ fees, asserting

15 (1) a claim for breach of contract against RCSRP; (2) a claim for breach of implied contract

16 against MMMT; (3) a claim for attorneys’ fees against both defendants; and alternatively (4)

17 claims against both defendants for unjust enrichment or constructive trust, promissory estoppel,

18 quantum meruit, and account stated. 3

19

20

21
     1
         ECF No. 1 at ¶¶ 1, 9.
22   2
         Id. at ¶ 101.
     3
23       Id. at ¶¶ 51–105.
              Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 2 of 13




 1             RCSRP and MMMT have failed to appear in this action since PharMerica filed its

 2 complaint against them almost a year ago. 4 The Clerk of Court entered default against both

 3 defendants and PharMerica now moves for default judgment on all of its claims against them. 5 I

 4 find that PharMerica has met its burden to show that default judgment is warranted on its breach-

 5 of-contract claim against RCSRP and its breach-of-implied-contract claim against MMMT.

 6 Although PharMerica has not shown that MMMT agreed to pay prejudgment interest or

 7 attorneys’ fees, PharMerica is entitled to prejudgment interest against MMMT under NRS

 8 99.040. I therefore grant in part PharMerica’s motion for default judgment in part and direct the

 9 Clerk of Court to enter judgment.

10                                             Background

11             PharMerica entered into a Pharmacy Services Agreement (PSA) with RCSRP in

12 December 2016 to provide pharmacy-related goods and services for the residents of the nursing

13 facility that RCSRP and MMMT owned and operated. 6 PharMerica and RCSRP amended the

14 agreement in May 2017 to extend its duration through April 2020. 7 Under the PSA, RCSRP

15 agreed to pay the amounts invoiced, interest at a monthly rate of 1.5% on all outstanding

16 amounts not paid within 60 days, and the costs and expenses PharMerica incurred collecting

17 payment, including reasonable attorneys’ fees. 8 The defendants did not dispute any of

18

19

20   4
         ECF No. 1.
     5
21       ECF No. 18.
     6
         ECF Nos. 1 at ¶¶ 1, 9; 18-4.
22   7
         ECF Nos. 1 at ¶ 21; 18-5.
     8
23       ECF No. 18-4 at 6, ¶ D.



                                                     2
              Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 3 of 13




 1 PharMerica’s invoices. 9 When the defendants failed to pay invoices as they became due and

 2 owing, PharMerica and RCSRP entered into a temporary Letter Agreement requiring RCSRP to

 3 make weekly advance payments of $5,000 beginning in July 2019. 10 The Letter Agreement did

 4 not alter the material terms of the PSA, so the defendants remained responsible for paying the

 5 invoiced amounts. 11 RCSRP briefly complied with the terms of the Letter Agreement but made

 6 its last payment in September 2019 with more than $200,000 still due and owing to

 7 PharMerica. 12

 8             PharMerica’s relationship with MMMT stems from MMMT’s relationship with RCSRP.

 9 Although PharMerica did not expressly contract with MMMT, the parties formed an implied

10 contract. MMMT was the facility’s operator and licensee, and a party to a Medicare Provider

11 Agreement with a department of the United States. 13 PharMerica alleges three ways that it has a

12 relationship with MMMT: (1) implied contract based on course of performance, (2) RCSRP

13 contracted with plaintiff on MMMT’s behalf, and (3) MMMT is RCSRP’s alter ego. 14 As

14 discussed below, PharMerica concludes that RCSRP contracted with PharMerica on MMMT’s

15 behalf, but it does not plead facts or provide evidence to support that proposition. Its conclusion

16 that MMMT and RCSRP are alter egos of each other is similarly unsupported. But PharMerica

17

18

19
     9
         ECF No. 1 at ¶ 33.
20   10
          ECF Nos. 1 at ¶¶ 34–37; 18-6.
     11
21        ECF No. 18-6.
     12
          ECF Nos. 1 at ¶ 38; 18-7.
22   13
          ECF No. 1 at ¶¶ 11–18.
     14
23        Id. at ¶¶ 18, 19, 58–67.



                                                    3
              Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 4 of 13




 1 has sufficiently alleged and provided evidence that it entered into a valid implied contract with

 2 MMMT.

 3             PharMerica demanded the sums due and owing under the agreements, but RCSRP and

 4 MMMT failed to pay. 15 So PharMerica sued them both. 16 RCSRP and MMMT were served

 5 with the Complaint and Summons on April 27, 2020, but neither responded, 17 so the Clerk of

 6 Court entered default against them on June 3, 2020. 18

 7                                                Discussion

 8 A.          Default-judgment standard

 9             Federal Rule of Civil Procedure 55(b)(2) permits a plaintiff to obtain a default judgment

10 after the Clerk of Court enters default based on a defendant’s failure to defend. After default, the

11 complaint’s factual allegations are taken as true, except those relating to damages. 19

12 “[N]ecessary facts not contained in the pleadings, and claims [that] are legally insufficient, are

13 not established by default.” 20 The court can require a plaintiff to provide additional proof of

14 facts or damages to ensure the requested relief is appropriate. 21 A default judgment must not

15 differ in kind from, or exceed in amount, the demands in the pleadings. 22 The trial court has

16
     15
17        Id. at ¶¶ 34, 54, 65.
     16
          Id. at ¶¶ 51–105.
18
     17
          ECF Nos. 5; 6.
19   18
          ECF No. 12.
     19
20    Televideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (per curiam); FED. R.
   CIV. P. 8(b)(6) (“An allegation—other than one relating to the amount of damages—is admitted
21 a responsive pleading is required and the allegation is not denied.”).
   if
   20
      Cripps v. Life Ins. Co., 980 F.2d 1261, 1267 (9th Cir. 1992).
22 21
      See Fed. R. Civ. P. 55(b)(2).
     22
23        See Fed. R. Civ. P. 55(c).



                                                       4
              Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 5 of 13




 1 discretion to determine whether to grant a motion for default judgment based on the seven

 2 factors outlined by the Ninth Circuit in Eitel v. McCool:

 3                    (1) the possibility of prejudice to the plaintiff; (2) the merits of the
                      plaintiff’s substantive claim; (3) sufficiency of the complaint; (4)
 4                    the sum of money at stake in the action; (5) the possibility of a
                      dispute concerning material facts; (6) whether the default was due
 5                    to excusable neglect; and (7) the strong policy underlying the
                      Federal Rules of Civil Procedure favoring decisions on the
 6                    merits. 23

 7 B.          Evaluating the Eitel factors

 8             1.     Possibility of prejudice to PharMerica

 9             The first Eitel factor weighs in favor of default judgment because PharMerica would

10 otherwise likely be without other recourse or recovery. PharMerica has been attempting for

11 more than a year to recover the money that it contends RCSRP and MMMT owes it. RCSRP

12 and MMMT’s failure to appear or respond prejudices PharMerica’s ability to pursue its claims

13 against them on the merits.

14             2.     Substantive merits and sufficiency of PharMerica’s claims

15             The second and third Eitel factors require PharMerica to demonstrate that it has stated a

16 claim against each defendant on which it may recover. 24 PharMerica’s complaint contains a

17 breach-of-contract claim against RCSRP, breach-of-implied-contract claim against MMMT, and

18 claims for unjust enrichment or constructive trust, quantum meruit, promissory estoppel, account

19 stated, and attorneys’ fees against both defendants. 25

20

21
     23
          Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).
22   24
          See Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978).
     25
23        ECF No. 1 at ¶¶ 51–105.



                                                         5
              Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 6 of 13




 1             The elements of a breach-of-contract claim in Nevada are (1) formation of a valid

 2 contract, (2) performance or excuse of performance by the plaintiff, (3) material breach by the

 3 defendant, and (4) damages as a result of the breach. 26 PharMerica has alleged and provided

 4 evidence that it had a valid agreement with RCSRP to provide pharmacy goods and services to

 5 its nursing facility in exchange for compensation; 27 PharMerica performed its obligations by

 6 providing goods and services; 28 RCSRP breached their agreement by failing to pay

 7 PharMerica; 29 and as a direct and proximate result, PharMerica has suffered damages including

 8 amounts due and owing for the goods and services provided, interest, attorneys’ fees, and other

 9 costs related to this action. 30

10             PharMerica supports these allegations with agreements that were signed by it and

11 RCSRP, 31 an open invoice list, 32 the interest-calculation log, 33 attorneys’ time reports, 34 cost

12 receipts, 35 and three signed affidavits explaining the relationship—and its deterioration—

13 between PharMerica and RCSRP. 36 PharMerica has shown that RCSRP received but did not pay

14

15   26
      Greenstein v. Wells Fargo Bank, N.A., 746 F. App’x 637, 638 (9th Cir. 2018) (quoting
16 Laguerre  v. Nev. Sys. of Higher Ed., 837 F. Supp. 2d 1176, 1180 (D. Nev. 2011)).
   27
      ECF Nos. 1 at ¶ 52; 18-4.
17 28
      ECF No. 1 at ¶ 53.
     29
18        Id. at ¶ 54.
     30
          Id. at ¶¶ 55–57.
19
     31
          ECF Nos. 18-4; 18-5; 18-6.
20   32
          ECF No. 18-7.
     33
21        ECF No. 18-8.
     34
          ECF Nos. 14-1; 15-1.
22   35
          ECF Nos. 14-2; 15-2.
     36
23        ECF Nos. 14; 15; 16.



                                                       6
                Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 7 of 13




 1 for $216,009.46 in pharmacy-related goods and services that PharMerica provided. It has also

 2 shown that RCSRP agreed to pay interest on all outstanding amounts not paid within 60 days and

 3 calculated at a monthly rate of 1.5%, and the costs and expenses incurred collecting payment,

 4 including reasonable attorneys’ fees. 37

 5              The elements of a breach-of-implied-contract claim are primarily the same as those for

 6 breach of an express contract. 38 Where the claims differ is that “[t]he terms of an express

 7 contract are stated in words while those of an implied contract are manifested by conduct.” 39

 8 “[T]o prevail on the theory of a contract implied in fact,” the plaintiff must demonstrate that

 9 “both parties intended to contract and that promises were exchanged . . . .” 40

10              PharMerica pleads facts and provides evidence that MMMT promised to pay PharMerica

11 for goods and services that defendants needed to administer to their facility’s residents. 41 The

12 parties manifested this implied contract when MMMT ordered goods and services from

13 PharMerica, PharMerica fulfilled the orders and delivered goods to MMMT, MMMT received

14 and accepted them, and MMMT made payments to PharMerica. 42 When MMMT breached the

15 agreement by failing to pay, PharMerica suffered damages. 43 Although the written contracts

16

17

18   37
          ECF No. 18-4 at 6, ¶ D.
     38
19        Smith v. Recrion Corp., 541 P.2d 663, 664 (Nev. 1975).
     39
          Id.
20   40
          Id. at 665.
21   41
          ECF No. 1 at ¶¶ 59–62.
     42
       Id. at ¶¶ 63–64; accord ECF No. 18-3 at 4–5, ¶¶ 11–12, 15 (declaration of Michael Rodriguez,
22
     PharMerica’s Director of Collections of Client Billing Services).
     43
23        ECF No. 1 at ¶¶ 64–67.



                                                        7
              Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 8 of 13




 1 name only RCSRP as PharMerica’s client, MMMT is carbon copied on the Letter Agreement, 44

 2 and PharMerica’s Director of Collections of Client Billing Services declares that it had an

 3 “arrangement”—as that term is used in the Medicare field—with Medicare-provider MMMT that

 4 mirrored the contracts’ terms for costs of goods and services. 45 The demonstrated terms of the

 5 implied contract, however, do not include prejudgment interest at 18% per annum or attorneys’

 6 fees. PharMerica’s allegations and evidence simply don’t stretch that far.

 7             RCSRP and MMMT’s absence from this action have made it impossible for them to

 8 refute PharMerica’s well-pled facts and evidence. Based on this record, I find that PharMerica

 9 has established meritorious claims for breach of contract against RCSRP and breach of implied

10 contract against MMMT. 46 The second and third Eitel factors therefore weigh in favor of default

11 judgment.

12             3.     Sum of money at stake in the action

13             The sum-of-money factor requires me to consider the amount of money at stake in

14 relation to the seriousness of RCSRP and MMMT’s conduct. 47 Judgment is disfavored if the

15 sum of money at stake is “completely disproportionate or inappropriate.” 48 PharMerica seeks

16 judgment in the amount of $216,009.47 as compensation for RCSRP and MMMT’s overdue

17

18   44
          ECF No. 18-6 at 3.
     45
19        See ECF No. 18-3 at 2–4, ¶¶ 4, 7–11.
     46
      Because I find that PharMerica has stated valid contract-based claims against the defendants, I
20 need not and do not reach the merits of its claims for unjust enrichment or constructive trust,
   promissory estoppel, quantum meruit, and account stated, all of which are pled in the alternative.
21 47
      Twentieth Century Fox Film Corp. v. Streeter, 438 F. Supp. 2d 1065, 1071 (D. Ariz. 2006)
   (quoting PepsiCo. Inc. v. California Security Cans, 238 F. Supp. 2d 1172, 1176 (C.D. Cal.
22
   2002)).
     48
23        Twentieth Century Fox, 438 F. Supp. 2d at 1071.



                                                      8
              Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 9 of 13




 1 account. PharMerica’s evidence shows that the sum sought represents the value of the goods and

 2 services that it provided to the defendants. 49

 3             PharMerica also seeks an award of attorneys’ fees but states that it “intends to separately

 4 file a motion for legal fees and costs” under LR 54-14. 50 So I do not reach that damage element

 5 in this order except to conclude that PharMerica is entitled to recover reasonable attorneys’ fees

 6 under its express contract with RCSRP 51 but not under its implied contract with MMMT.

 7 PharMerica also seeks an award of prejudgment interest against the defendants in the amount of

 8 $62,014.92 through August 4, 2020, with interest accruing each day thereafter at the rate of

 9 $116.28 until entry of judgment. Nevada has long recognized that parties are free to agree to any

10 rate of interest, 52 and if they fix such rate in a written contract, it “shall prevail in all cases.” 53

11 Here, the agreement between RCSRP and PharMerica expressly provides that if any undisputed

12 charges are not paid within 60 days, interest accrues at the annual rate of 18%. 54 The amount of

13 prejudgment interest that PharMerica can recover against RSCRP under the PSA is $87,480.24. 55

14

15
     49
          ECF No. 18-3 at 5, ¶¶ 15–16.
16
     50
          ECF No. 18 at 9.
17   51
       ECF No. 18-4; see also ECF No. 18-6 (expressly reserving PharMerica’s right to recover “lost
     profits, interest, and attorneys’ fees”).
18   52
          Nev. Rev. Stat. § 99.050(1).
19   53
      McLane v. Abrams, 2 Nev. 199, 205 (1866). See also Dobron v. Bunch, 215 P.3d 35, 41
   (citing Nev. Rev. Stat. § 99.050: “parties may agree for the payment of any rate of interest on
20 money due or to become due on any contract, for the compounding of interest if they choose, and
   for any other charges or fees”).
21 54
      ECF No. 18-4 at 6, ¶ D.
     55
22   This is updated from the $62,014.92 figure that PharMerica calculated and provided with its
   motion to account for the 219 days that have since passed. $62,014.92 + $25,465.32 =
23 $87,480.24.



                                                         9
          Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 10 of 13




 1          PharMerica is not entitled to recover prejudgment interest under its implied contract with

 2 MMMT, but it is entitled to that damage element under Nevada law. 56 NRS 99.040 provides that

 3 “[w]hen there is no express contracting in writing fixing a different rate of interest” in an action

 4 “upon contracts, express or implied, other than book accounts,” “interest must be allowed at a

 5 rate equal to the prime rate at the largest bank in Nevada, as ascertained by the Commissioner of

 6 Financial Institutions, on January 1 or July 1 as the case may be, immediately preceding the date

 7 of the transaction, plus 2 percent . . . .” 57 The prime rate from July to December 2018 was 5%;

 8 from January to June 2019 and July to December 2019 was 5.5%; and from January to June 2020

 9 was 4.75%. 58 The amount of prejudgment interest that PharMerica can recover against MMMT

10 under Nevada law is $38,270.00. Based on the evidence presented, I’m satisfied that the

11 damages discussed above are consistent with the terms of the contracts between the parties and

12 are otherwise appropriate. This factor thus weighs in favor for default judgment.

13          4.     Possibility of a dispute concerning material facts

14          I next consider the possibility that material facts are disputed. PharMerica adequately

15 alleged and supported a breach-of-contract claim against RCSRP and a breach-of-implied-

16 contract claim against MMMT, and those defendants have failed to appear or otherwise respond.

17 Because the facts in the complaint are now admitted as true, no factual disputes exist that would

18

19   56
      Schoepe v. Pac. Silver Corp., 893 P.2d 388, 389 (Nev. 1995) (providing that “prejudgment
   interest is recoverable as a matter of right in actions upon contracts for all money from the time it
20 becomes due”).
     57
       Nev. Rev. Stat. § 99.040(1); see also Lake Tahoe Sailboat Sales & Charter, Inc. v. Douglas
21
     Cty., 562 F. Supp. 523, 524 (D. Nev. 1983).
     58
22    St. of Nevada, Dept. of Business & Industry, Financial Institutions,
   https://fid.nv.gov/uploadedFiles/fidnvgov/content/Resources/Prime%20Interest%20Rate%20Jan
23 uary%201,%202021.pdf (last accessed March 15, 2021).



                                                    10
                Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 11 of 13




 1 preclude the entry of default judgment against RCSRP or MMMT. This fifth factor thus weighs

 2 in favor of default judgment.

 3               5.     Whether the default was due to excusable neglect

 4               Under the sixth factor, I consider whether RCSRP and MMMT’s default may have

 5 resulted from excusable neglect. PharMerica originally provided the defendants, via RCSRP,

 6 with written notice of the overdue amounts in July 2019 after they failed to pay PharMerica’s

 7 invoices. 59 Consequently, PharMerica exercised its right to require that all future deliveries be

 8 paid in advance on a COD basis, and the defendants complied until September 2019. 60 In April

 9 2020, PharMerica filed a complaint and properly served RCSRP and MMMT, who were required

10 to answer or otherwise plead by May 18, 2020. 61 When the defendants failed to respond, the

11 Clerk of Court entered default against them on June 3, 2020. 62 RCSRP and MMMT have

12 demonstrated a habit of ignoring both PharMerica and the contractual amounts they owe it, so I

13 can only conclude that their default was not the product of excusable neglect. This factor weighs

14 in favor of entering default judgment.

15               6.     Strong policy favoring decisions on the merits

16               Default judgments are generally disfavored because “[c]ases should be decided upon

17 their merits whenever reasonably possible.” 63 Because RCSRP and MMMT have failed to

18 respond to anything at all in this action, it is not possible to decide this case on its merits, so this

19

20   59
          ECF No. 18 at 4.
     60
21        Id.
     61
          See Affidavits of Service at ECF Nos. 5; 6.
22   62
          ECF No. 12.
     63
23        Eitel, 728 F.2d at 1472.



                                                        11
          Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 12 of 13




 1 factor weighs in favor of granting default judgment as well. Every Eitel factor weighs in favor of

 2 entering default judgment.

 3                                            Conclusion

 4          Accordingly, and with good cause appearing and no reason to delay, IT IS THEREFORE

 5 ORDERED that PharMerica’s motion for default judgment [ECF No. 18] is GRANTED in

 6 part. The Clerk of Court is directed to ENTER JUDGMENT in favor of PharMerica

 7 Mountain, LLC d/b/a PharMerica on its breach-of-contract claim against RCSRP Corporation

 8 d/b/a Desert Hills Post-Acute & Rehabilitation Center and on its breach-of-implied-contract

 9 claim against MMMT Corporation. The motion is denied in all other respects.

10          The Clerk of Court is directed to ENTER JUDGMENT against (1) defendants RCSRP

11 and MMMT jointly and severally in the amount of $216,009.47 for compensatory damages;

12 (2) against defendant RCSRP severally in the amount of $87,480.24 for prejudgment interest;

13 and (3) against defendant MMMT severally in the amount of $38,270.00 for prejudgment

14 interest.

15          IT IS FURTHER ORDERED that post-judgment interest on the entire amount of the

16 judgment will run at a rate of 0.09%, compounded annually, from March 16, 2021, until

17 satisfied. 64

18

19

20
     64
21   Post-judgment interest is mandatory, 28 U.S.C. § 1961; see Planned Parenthood of
   Columbia/Willamette Inc. v. Am. Coal. of Life Activities, 518 F.3d 1013, 1017–18 (9th Cir.
22 2008), “federal law determines the rate of post-judgment interest” even in diversity cases, and
   post-judgment interest should be awarded on the entire judgment amount. Lagstein v. Certain
23 Underwriters as Lloyd’s of London, 725 F.3d 1050, 1056 (9th Cir. 2013).



                                                   12
         Case 2:20-cv-00732-JAD-EJY Document 21 Filed 03/16/21 Page 13 of 13




 1         IT IS FURTHER ORDERED that PharMerica has until April 16, 2021, to file its motion

 2 for attorneys’ fees and costs.

 3         Dated: March 16, 2021

 4

 5                                           __________________________________
                                             United States District Judge Jennifer A. Dorsey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                               13
